PER CURIAM.
The petition in this case states no case of liability under the Employers’ Liability Act of 1908 (Act April 22, 1908, c. 149, 35 Stat. 65 [U. S. Comp. St. Supp. 1911, p. 1322]) as amended by act of 1910 (Act April 5, 1910, c. 143, 36 Stat. 291 [U. S. Comp. St. Supp. 1911, p. 1324]). Under the Louisiana law applicable, the case does not show that the defendant was guilty of negligence, but shows that the plaintiff’s decedent was guilty of contributory negligence in the matter resulting in his death. The judgment of the District Court is affirmed.